Citation Nr: 0932968	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-12 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 21, 
2005, for a grant of service connection for reactive airway 
disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2003 to March 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The Veteran separated from active service in March 2004; 
he did not raise a claim of entitlement to service connection 
for reactive airway disease within one year of discharge.

2.  On November 21, 2005, the RO received the Veteran's 
application requesting entitlement to service connection for 
reactive airway disease.

3.  No communication or medical record prior to November 21, 
2005, may be interpreted as an informal claim of entitlement 
to service connection for reactive airway disease. 


CONCLUSION OF LAW

The criteria for an effective date prior to November 21, 
2005, for the award of service connection for reactive airway 
disease have not been met. 38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

With respect to the duty to assist, the Board finds that all 
necessary assistance has been provided to the Veteran, 
whereas VA has obtained service treatment records, VA 
outpatient treatment records, private treatment records, 
afforded the Veteran examinations, obtained medical opinions 
as to the etiology of disabilities, provided the Veteran an 
opportunity to testify before the Board, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issue of 
effective date on appeal have been obtained and associated 
with the Veteran's claims file, and the Veteran has not 
contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time

Discussion

A September 2006 rating decision granted service connection 
for reactive airway disease (claimed as asthma) and assigned 
a 10 percent evaluation.  The Veteran contends that he is 
entitled to an earlier effective date for this award of 
service connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active 
service in March 2004.  It is not in dispute that he failed 
to submit a claim of entitlement to service connection for 
reactive airway disease within one year from his discharge.  
Therefore, assignment of an effective date back to the day 
following discharge is not possible. As such, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. 
§ 3.400(b)(2).

Here, the RO received the Veteran's application for 
compensation for reactive airway disease on November 21, 
2005.  Thus, that date serves as the date of claim. Although 
the evidence of record does not reveal an exact date upon 
which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
November 21, 2005, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to November 21, 2005, then the date 
of claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after November 
21, 2005, would not entitle the Veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
prior to November 21, 2005, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2008).

After reviewing the record, the Board concludes that there is 
no testimonial document submitted prior to November 21, 2005, 
indicating an intent to pursue a claim of entitlement to 
service connection for reactive airway disease.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's November 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a lumbar spine disability was filed 
earlier than November 21, 2005.  38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of November 21, 
2005, is appropriate and there is no basis for an award of 
service connection for reactive airway disease     prior to 
that date.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than November 21, 
2005, for a grant of service connection for reactive airway 
disease is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


